Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10707 Filed 05/10/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 DESHEILA C. HOWLETT,

             Plaintiff,
                                                 Civil No. 17-11260
             v.                                  Hon. Terence G. Berg
                                                 Mag. R. Steven Whalen
 CITY OF WARREN; LT. LAWRENCE
 GARDNER; SHAWN JOHNSON; and
 ANWAR KHAN;

             Defendants.

 Leonard Mungo (P43562)                Ronald G. Acho (P23913)
 Mungo & Mungo at Law, PLLC            James R. Acho (P62175)
 Attorneys for Plaintiff               Cummings, McClorey, Davis & Acho, PLC
 31700 Telegraph Rd, Suite 250         Attorneys for Defendants
 Bingham Farms, MI 48025               17436 College Parkway
 (248) 792-7557/(248) 792-7303 (fax)   Livonia, MI 48152
 caseaction@mungoatlaw.com             (734) 261-2400/(734) 261-4510 (fax)
                                       racho@cmda-law.com
                                       jacho@cmda-law.com

                                Ethan Vinson (P26608)
                                City of Warren, City Attorney
                                Co-Counsel for Defendants
                                1 City Square, Suite 400
                                Warren, MI 48093-5390
                                (586) 574-4671 / (586) 574-4530 (fax)
                                evinson@cityofwarren.org
 ___________________________________________________________________



                  PROPOSED JOINT SCHEDULING ORDER
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10708 Filed 05/10/21 Page 2 of 9




                  PROPOSED JOINT SCHEDULING ORDER



                             EVENT                               DEADLINE
   Witness List Exchange – (Lay and Expert) –
   Plaintiff
   Plaintiff’s Position:         Plaintiff has disclosed to     Friday, May 21,
   Defendants both lay and expert witnesses in this matter.          2021
   Every witness disclosed, including Ms. Davis, Ms. Khan
   and Mr. Saurez, has knowledge of relevant information
   proportional to Plaintiff’s claims. If this Court orders
   that witness lists be filed, Plaintiff proposes that both
   parties file their witness lists by Friday, May 21, 2021.

   Defendants’ Position: The parties have not filed witness     Friday, May 14,
   lists. The only exchanges had been through individuals            2021
   identified in Initial Disclosures. As a starting point,
   Defendants believe the parties and the Court would
   benefit from an exchange of both lay and expert
   witnesses.

   Plaintiff identified three witnesses: Alita Davis, Melissa
   Khan and Jose Suarez, who go beyond the scope of this
   litigation, which the Court has cautioned against.

   Defendants propose May 14, 2021 for Plaintiff to provide
   her Witness List.

   Witness List Exchange – Lay and Expert) –
   Defendant

   Plaintiff’s Position: Plaintiff has disclosed her lay and    Friday, May 21,
   expert     witnesses    through     initial   disclosures,        2021
   supplemental disclosures and supplemental interrogatory
   responses. Defendants also have an obligation to disclose
   their witnesses and to supplement those disclosures and
   discovery responses. Plaintiff has not received any

                                           2
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10709 Filed 05/10/21 Page 3 of 9




   supplemental disclosures or discovery responses from
   Defendants. Plaintiff conducted discovery based on
   Defendants’ disclosures. If this court orders that witness
   lists be filed, Plaintiff proposes that both parties file their
   witness lists by Friday, May 21, 2021.

   Defendants’ Position: Defendants propose that they                 Friday, May 28,
   would file their Witness List by May 28, 2021.                          2021

   Expert Disclosures/Reports (Proponent)

   Plaintiff’s Position: Plaintiff has no objection to this           Friday, June 18,
   proposed timeframe.                                                     2021

   Defendants’ Position: Defendants have not been                     Friday, June 18,
   apprised of the final list of Plaintiff’s Experts. Plaintiff            2021
   has previously identified medical (psychiatrist and
   psychologist), vocational rehabilitation and damages
   experts. Further, they do not have the reports that are
   going to be used at trial. Defendants agree for Plaintiff to
   provide her list of trial experts and their final reports by
   June 18, 2021.


   IME of Plaintiff by Dr. Harvey Agar, MD

   Plaintiff’s Position: In the interest in avoiding further
   delay and Defendants’ dilatory conduct, Plaintiff should
   not be required to submit to a second IME as she has been                N/A
   made available for same since January 6, 2021, but
   Defendants never scheduled it.

   Defendants’ Position: Defendants’ psychiatric expert,             Friday, July 2, 2021
   Dr. Harvey Agar, MD, will need conduct an IME of
   Plaintiff before a rebuttal report can be completed.
   Additionally, Plaintiff lives in Georgia, which makes it
   more difficult to schedule her for an in person

                                              3
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10710 Filed 05/10/21 Page 4 of 9




   examination. Defendants’ propose that the IME be
   completed by July 2, 2021.


   Expert Disclosures/Report (Rebuttal)

   Plaintiff’s Position: Plaintiff proposes Rebuttal reports
   be disclosed by Friday, July 2, 2021, which will give
                                                                  Friday, July 2, 2021
   the parties thirty days from the disclosure of expert
   witness/reports.

   Defendants’ Position: Defendants will need to review Friday, July 30, 2021
   and analyze Plaintiff’s expert reports to determine what
   rebuttal experts are necessary and then to give those
   experts the opportunity to prepare written reports.
   Defendants’ expert, Dr. Harvey Agar, MD, would also
   have to conduct an IME of Plaintiff. As a consequence,
   the July 30th date is more realistic.


   Deposition of Plaintiff

   Plaintiff’s Position: Discovery cutoff on August 20,                  N/A
   2018. At the April 26, 2021 conference, this court
   limited discovery to experts. Plaintiff has supplemented
   her disclosures including expert reports detailing her
   condition and other discovery requests made by
   Defendants. Defendants’ request to depose Plaintiff a
   second time is another attempt to continue its harassment
   of Plaintiff and delay this matter. This matter has lingered
   for four years due to the numerous baseless motions filed
   by Defendants and their interlocutory appeal which was
   described as frivolous by the Sixth Circuit Court of
   Appeals. Discovery should be limited to experts as
   previously indicated by this Court.




                                            4
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10711 Filed 05/10/21 Page 5 of 9




   Defendants’ Position: Plaintiff’s deposition was taken       Friday, August 6,
   on December 27, 2017. Defendants wish to depose                    2021
   Plaintiff, limited to events that have occurred over the
   last four years.

   Her deposition would take place following receipt of all
   the expert reports.

   Defendants propose that the deposition be completed by
   August 6, 2021.


   Expert Discovery Cutoff

   Plaintiff’s Position: Plaintiff has no objection to         Friday, August 27,
   Defendants’ proposed date for expert discovery cutoff.             2021

   Defendants’ Position: Defendants propose that all           Friday, August 27,
   expert discovery be completed by August 27, 2021.                  2021


   Discovery Motions

   Plaintiff’s Position: The parties should not need more      Friday, September
   than five weeks after expert discovery cutoff to prepare         17, 2021
   and file discovery motions. Plaintiff proposes that the
   parties file discovery motions by Friday, September 17,
   2021, which should provide ample time for the parties to
   file any discovery motions.

   Defendants’ position: The resolution of discovery           Monday, October 4,
   motions may impact Motions in Limine. As a                       2021
   consequence, a separate timetable is more realistic.

   This issue may be problematic in light of Plaintiff’s
   proposed witnesses as identified earlier as being outside
   of the scope of this litigation.

                                          5
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10712 Filed 05/10/21 Page 6 of 9




   Defendants propose that discovery motions be filed by
   October 4, 2021.

   Responses to Discovery Motions and Motions in
   Limine

   Plaintiff’s Position: Plaintiff proposes that responses to    Friday, October 1,
   discovery motions be filed within 14 days after service             2021
   of the motion, or by October 1, 2021

   Defendants’ position: Defendants propose that                Friday, October 25,
   responses to discovery motions be filed within 21 days              2021
   after the motion, or by October 25, 2021.

   Reply Briefs supporting Discovery Motions and
   Motions in Limine, if any

   Plaintiff’s Position: Plaintiff proposes that reply briefs
                                                                 Friday, October 8,
   be filed within 7 days after service of the response, or
                                                                       2021
   by Friday, October 8, 2021.

   Defendants’ position: Defendants propose reply briefs        Friday, November 8,
   to discovery motions be filed fourteen days after the                2021
   response, or by November 8, 2021.

                                                                  TBD by the Court
   Hearing date Discovery Motions

   Motions in Limine

   Plaintiff’s position: Plaintiff proposes that motions in     Monday, November
   limine be filed by Monday, November 8, 2021                      8, 2021



                                            6
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10713 Filed 05/10/21 Page 7 of 9




   Defendants’ Position: Defendants propose that the               Wednesday,
   parties file Motions in Limine by December 1, 2021. The       December 1, 2021
   reason for this date is because the discovery motions
   should be decided before the Motions in Limine are filed.

   Responses to Discovery Motions and Motions in
   Limine

   Plaintiff’s position: Plaintiff proposes that responses to
   discovery motions be filed within 14 days after service      Monday, November
   of the motion, or by Monday, November 22, 2021                   22, 2021

   Defendants’ Position: Defendants propose that                   Wednesday,
   responses to Motions in Limine be filed by December          December 22, 2021
   22, 2021.

   Reply Briefs supporting Discovery Motions and
   Motions in Limine, if any

   Plaintiff’s position: Plaintiff proposes that reply briefs
   be filed within seven days after service of the response,
   or by November 29, 2021.                                     November 29, 2021

   Defendants’ Position: Defendants propose that reply Wednesday, January
   briefs to Motions in Limine be filed by January 6, 2022. 5, 2022

                                                                TBD by the Court
   Hearing date Motions in Limine


   Final Settlement Conference

   Plaintiff’s position: Plaintiff has no objection to this
                                                                 TBD by the Court
   timeframe.



                                            7
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10714 Filed 05/10/21 Page 8 of 9




   Defendants’ position: Defendants propose that the Court TBD by the Court
   determine the Final Settlement Conference date, but
   would recommend that it be held at least two weeks after
   the hearing date on motions in limine.


   Final Pretrial Order                                         TBD by the Court


   Final Pretrial Conference                                    TBD by the Court


   Trial Date – Jury                                            TBD by the Court


   Estimated Length of Trial

   Plaintiff’s position: Plaintiff does not know the basis of      6-8 Days
   Defendants’ contention that they need five full days for
   their proofs. Plaintiff believes that a reasonable
   estimated length of trial is 6-8 days.




                                           8
Case 4:17-cv-11260-TGB-RSW ECF No. 121, PageID.10715 Filed 05/10/21 Page 9 of 9




   Defendants’ position: Defendants do not know what is               5 days for
   the basis for Plaintiff’s estimate. Defendants would           Defendants’ proofs
   estimate that their portion of the proofs would be five full
   days. This estimate could be reduced, perhaps
   significantly, depending on the rulings on Motions in
   Limine, such as the one dealing with back-up runs.

                                   ____________________________________
                                        U.S. DISTRICT COURT JUDGE
 PPROVED AS TO FORM
 AND CONTENT:

 /s/ Leonard Mungo                              /s/ Ronald Acho
 Leonard Mungo (P43562)                           Ronald G. Acho (P23913)
 Attorney for Plaintiff                           James R. Acho (P62175)
                                                  Attorney for Defendants

                                                /s/ Ethan Vinson
                                                  Ethan Vinson (P26608)
                                                  Co-Counsel for Defendants




                                            9
